DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 



Receipt of Applicant’s Amendment filed January 5, 2021 is acknowledged.



Response to Amendment
Claim 1 has been amended.  Claims 4-6, 8, and 17-21 have been previously canceled.  Claims 1-3, 7, 9-16, and 22-24 are pending and are provided to be examined upon their merits.


Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 7 of Remarks:

Claim Rejections - 35 U.S.C. § 101
Claims 1-3, 7, 9-16 and 22-24 stand rejected under 35 U.S.C. §101 as directed to non-statutory subject matter, an abstract idea. Applicants respectfully traverse the rejection.
The 2019 Revised Patent Subject Matter Eligibility Guidance takes into consideration more recent case law and a consequent revised interpretation of 35 U.S.C. § 101. Applicant respectfully submits that claims 1-3, 7, 9-16 and 22-24 recite eligible subject matter pursuant to current case law as applied by the 2019 Revised Patent Subject Matter Eligibility Guidance.
2019 Revised Patent Subject Matter Eligibility Guidance divide the 35 U.S.C. § 101 subject matter eligibility analysis into three successively applied sections. If the claims are eligible in any section, then the claims are eligible under 35 U.S.C. § 101.

Step 2A-Prong One - Abstract Idea Exception Groupings to Determine Claim Direction
Step 2A-Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance states:
Claims that do not recite matter that falls within the following three enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except in the rare circumstance in which a USPTO employee believes a claim should nonetheless be treated as reciting an abstract idea.
The abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
a)    Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations;
b)    Certain methods of organizing human activity:
a.    Fundamental economic principles or practices (including hedging, insurance, mitigating risk);
b.    Commercial or legal interactions including:
i.    agreements in the form of contracts;
ii.    legal obligations;
iii.    advertising,
iv.    marketing or sales activities or behaviors;
v.    business relations); and
c.    Managing personal behavior or relationships or interactions between people including:
i.    social activities,
ii.    teaching, and
iii.    following rules or instructions.
c)    Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 is directed to “A data system for correlating website inquiry with a transaction at a physical location.” Claim 1 sets forth the specific details of how this is uniquely accomplished:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data; 
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual and conduct a search based on a desired product and a desired location; 
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry by an individual, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and
responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

From Applicant’s disclosure…
“Figure 1 shows a high level system diagram of one embodiment for website monetization according to the present invention. A merchant portal 110 is communicatively coupled to a computer 120 and/or one or more websites 125 via a wide area network 170. As one skilled the art will appreciate, the computer can be a personal computer, a personal data assistant, cellular telephone or any other device capable of interfacing with a wide area network 170 such as the Internet. The user 130 can also access the merchant portal 110 via a website 125 using the computer 120. While not shown one skilled in the relevant art will recognize that a website 125 hosting the merchant portal ( or a link thereto) can be accessed by the user via the wide area network 170 using a computer 120. Similarly, the merchant portal, while described herein as a server coupled to the network 170, can be a module or engine existing on a single server or distributed over a plurality of servers according to known distributed computing technologies.” [0022]

A computer is not a particular machine.  From MPEP 2106.05(b) I…

“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)”

The Examiner states, “Applicant's claims recite abstract elements that include commercial interactions such as sales activities and therefore fall under certain methods of organizing human activity.”
Assuming that the Examiner is correct, Applicant respectfully submits that also applies the claims to Section I-Prong Two and Section II to further demonstrate the eligibility of the claims.
Step 2A-Prong Two - Directed to a Practical Application if Section I-Prong One applies?
Section 2A-Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance states:
The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible)
These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not “directed to” a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis.
If a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea as grouped in Section I, above), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception.
A claim is not “directed to” a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
(a)    identify whether there are any additional elements recited in the claim beyond the judicial exception(s); and
(b)    evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
Applicant respectfully submits that the claims do not “generally link the use of a judicial exception to a particular technological environment or field of use” but rather integrate any exception into a practical application and set forth “how” to implement the invention in accordance with Federal Circuit law. (emphasis added). The claims are not drafted at a high level of generality to merely apply the judicial exception of organizing human behavior. Thus, the claims are eligible because they are not directed to the recited judicial exception of organizing human behavior.
The consideration of a practical application is based on the claims reciting a judicial exception.  A practical application should improve the computer itself or other technology.  Also, the practical application itself cannot be abstract.
The Examiner states that “If Applicant has improved computer technology, it is not being claimed.” Office Action, p. 7. Applicant respectfully disagrees. First, Applicant respectfully submits that claim 1 improves computer technology as described below. The claimed invention is not simply improving a judicial exception. Also, it would be helpful if the Examiner could provide Applicant a definition of “improved computer technology.” Clearly, improving computer technology includes programming of a computer to perform new functions. See McRo v. Bandai Namco Games America, Inc. etal., 837 F.3d 1299 (Fed. Cir. 2016) where the invention improved computer technology by programming the computer to perform computer animation in a new way.
McRO improved the technology of 3-D animation.  

From MPEP 2106.04(d)…
“The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible). See, e.g., Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 80, 84, 101 USPQ2d 1961, 1968-69, 1970 (2012) (noting that the Court in Diamond v. Diehr found ‘‘the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole,’’ but the Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’’). Similarly, in a growing body of decisions, the Federal Circuit has distinguished between claims that are ‘‘directed to’’ a judicial exception (which require further analysis to determine their eligibility) and those that are not (which are therefore patent eligible), e.g., claims that improve the functioning of a computer or other technology or technological field. See Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981); Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972). See, e.g., MPEP § 2106.06(b) (summarizing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016), McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 120 USPQ2d 1091 (Fed. Cir. 2016), and other cases that were eligible as improvements to technology or computer functionality instead of being directed to abstract ideas).” 

EXAMINER’S RESPONSE:
Regarding McRO, it was incorporation of the rules that improved the technological process. For example from FairWarning regarding McRO
(FairWarning IP v. latric Systems, CAFC, 2015-1985, Oct. 11, 2016) ...
"The claims in McRO were not directed to an abstract idea, but instead were directed to "a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type." McRO, 2016 WL 4896481, at *8." (pg. 7, para. 1)
"As such, we explained that "it [was] the incorporation of the claimed rules, not the use of the computer, that 'improved [the] existing technological process' by allowing the automation of further tasks." Id. (alteration in original) (quoting Alice, 134 S. Ct. at 2358). "This [was] unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way." Id. (citing Parker v. Flook, 437 U.S. 584, 585-86 (1978); Bilski v. Kappas, 561 U.S. 593, 611 (201 O); Alice,
134 S. Ct. at 2356)." (Pg. 7, para. 2)
Therefore, the claimed rules improved computer animation technology, not computer technology itself.
The invention in McRo required a computer implementation and clearly used the computer to perform functions. However, the technological improvement identified by the court was not in the computer hardware technology and did not rely on the speed and efficiency of a computer for its use and novelty. The rules in McRo were executed by a computer and allowed the computer to be used for a novel approach to generating animations versus simply applying conventional operations.
Likewise, the present invention does not rely on the speed and efficiency of a computer for its use and novelty. The present invention is implemented in a computer, like McRo, and claims set forth with specifics how to improve a computer system by allowing the computer system to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual. Such correlations are inherently technological and, like McRo, do not rely on the speed and efficiency of a computer. In other words, the present invention does not rely on a computer for its ordinary capabilities. To track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual is not an ordinary capability of a computer.
Using a computer for a business process is not the same as improving a technology.
From Applicant’s statement above…
>>To track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual is not an ordinary capability of a computer.<<
There is no indication or teaching Applicant is using a particular machine.  A computer used for a judicial exception is not a particular machine.
Further Discussion:
The Examiner states that the following bolded elements of claim 1 cover performance of the limitation as commercial interactions including sales activities:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual from a user computing device and conduct a search based on a desired product and a desired location;
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and 
responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.
The Examiner characterizes all of the bolded elements as a judicial exception and then questions were claim 1 recites improved technology. However, as discussed in more detail below, at least the underlined portions form no part of an abstract idea. The underlined portions describe how to improve a computer system by allowing the computer system to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual. Such correlations are inherently technological. Furthermore, the claims are not drafted at a high level of generality. The claims in Electric Power Group were drafted at a high level of generality. The claims of the Present Application stand apart from claims in Electric Power Group and other cases found to be directed to an abstract idea without “significantly more.” For example, in Electric Power Group v. Alstom S.A., etal., 830 F.3d 1350 (Fed. Cir. 2016), the court stated, “The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.” Electric Power Group only turned to “requirements for how the desired result is achieved” after determining that eligible subject matter could not be found under Alice A Step 2 because the Electric Power Group claims “Merely required] the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users.” “Moreover, the district court phrased its point only by reference to claims so result-focused, so functional, as to effectively cover any solution to an identified problem.” Electric Power Group.
EXAMINER’S RESPONSE:
Respectfully, using a computer or allowing a computer to perform functions is not improving a computer.
APPLICANT’S RESPONSE:
Respectfully, whether using a computer or allowing a computer to perform functions improves a computer depends on the use and functions performed by the computer. A key word identified in the MPEP §2106.05(f)(2) but missing in the Examiner’s remarks is “ordinary.” “Else of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.” MPEP §2106.05(f)(2) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept.” Id.
The Examiner dismisses the bolded language and arguments simply because they are performed on a computer. As discussed above, all of McRo’s functions were performed entirely on a computer. However, the computer was used outside of its “ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data).” Likewise, as discussed above, the foregoing elements’ functions in the present claims are not within the ordinary capacity of a computer. They elements’ functions extend the computer functionality beyond the ordinary into a new realm and go beyond abstract concepts by specifying ‘how’ the invention and result are accomplished.
McRO was not found to be abstract, and it improved 3-D animation technology.  
Applicant appears to be arguing their claims perform functions beyond the capacity of an ordinary computer.  If Applicant has invented new or improved technology, the specification should provide a technical explanation of the new/improved technology and the features should be claimed.  
From MPEP 2106 I…
“The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination. While the machine-or-transformation test is an important clue to eligibility, it should not be used as a separate test for eligibility. Instead it should be considered as part of the "integration" determination or "significantly more" determination articulated in the Alice/Mayo test. Bilski v. Kappos, 561 U.S. 593, 605, 95 USPQ2d 1001, 1007 (2010). See MPEP § 2106.04(d) for more information about evaluating whether a claim reciting a judicial exception is integrated into a practical application and MPEP § 2106.05(b) and MPEP § 2106.05(c) for more information about how the machine-or-transformation test fits into the Alice/Mayo two-part framework. Likewise, eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded. In re Bilski, 545 F.3d 943, 959-60, 88 USPQ2d 1385, 1394-95 (Fed. Cir. 2008) (en banc), aff'd by Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea"). The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Lastly, eligibility should not be evaluated based on whether the claimed invention has utility, because "[u]tility is not the test for patent-eligible subject matter." Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016).” 
Therefore using a computer or a special purpose computer is not enough.
Further Discussion:
Respectfully, the court in Electric Power Group did not (i) discontinue the analysis under Step 2B simply because the claims were directed to gathering, analyzing, and presenting information and (ii) focus only on a simple listing of recited generic computer component. In Electric Power Group the court reviewed each element to determine if the claims set forth “any requirements for how the desired result is achieved.” The court then determined that the claims recited only ‘non-specific’ processing of data and no new data analysis technique. Completely contrary to Electric Power Group, IV, and other cases, the claims set forth “how” the desired result of masking data in a user interface display is achieved. Specifically, representative claim 1 of the Present Application is presented below to demonstrate the detail of “how” and, thus, non-high level generality of the limitations:
•    a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments
•    matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter
•    the merchant portal associates
o a token with each of the plurality of resultant business establishments and
o with a financial transaction identity of the individual
o for a predetermined period of time and
•    wherein the merchant portal is further configured to
o examine both
■    the merchant financial transactional data for each of the resultant business establishments and
■    the financial transactional identity of the individual
■    for the predetermined period of time for the token, and
•    responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual,
•    determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and
•    responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.
The foregoing limitations meet the requirements that Electric Power Group did not. The foregoing limitations specify “how” to identify to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual “to determine[] that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual are the improvements to computer technology as identified by Applicant.” By not being over inclusive in the identification of an abstract idea and considering the actual improved technology, the claims do not “generally link the use of a judicial exception to a particular technological environment or field of use” but rather integrate any judicial exception into a clear practical application that specifies how . The claims as a whole recite a specific improvement over prior art systems by implementing a time-limited token structure to track transactions and identities with time-limited tokens between devices within geographical constraints. The claims are not recited at a high level of generality. Thus, under Step 2A-Prong Two, the claims are clearly eligible because they are not directed to the recited judicial exception of organizing human behavior.
Applicant is arguing the practical application is “claims as a whole recite a specific improvement over prior art systems by implementing a time-limited token structure to track transactions and identities with time-limited tokens between devices within geographical constraints.”  Using a token to track transactions is itself abstract.  A token is not an improvement over prior art technology.  A “token” does not appear to be even defined in the disclosure.  A token therefore could be just about anything.
From Applicant’s specification…
“For this example, 5 tokens are generated, one linking each merchant on the list with the user forming a unique association of the merchant and user. In addition, and according to one embodiment of the present invention, the token is tagged with a predetermined period of time during which the token remains active. At the expiration of that period, the token ceases to exist.” [0027]

Respectfully, the above is not a technology and is at a high level of generality.  
EXAMINER’S RESPONSE:
Using tokens to track transactions as claimed is abstract. The additional element itself cannot be abstract. There is also no technical explanation (or claiming thereof) of an improvement to computer or other technology (October 2019 Update: Subject Matter Eligibility, pg. 13).
From Applicant's specification regarding token ...
"For each listed merchant and according to one embodiment of the present invention, a token is created that associates the user, the identified product and the merchant." [0013]
A token therefore is anything that associates a user, product, and a merchant. Respectfully, linking a user, a product, and a merchant is not improving technology.
APPLICANT’S RESPONSE:
The Examiner focuses on the term “tokens” and “tokens to track transactions” without full context, thus without taking into consideration the claim as a whole. A single word or phrase devoid of context may be abstract. However, the claims specify a particular application of tokens, and by providing context, it is clear that the application of tokens in the context of the claims provides details into “how” the invention is practiced further outside of any “ordinary” computer function. The following is the full context of tokens:
the merchant database returns to the computer for display on display devices of a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and 
responsive to determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual reporting an association of the transaction with the inquiry.
The judicial exception itself cannot provide the practical application.  Using tokens for transactions is itself abstract.  Also, the disclosure should provide a technical explanation of new or improved computer or other technology.  A token is respectfully not a technology or an improvement to a technology. 
The token is used as a specific indicator that is refined and maintained to make specific spatial and temporal associations. Not only is the use of tokens as set forth in the claims not simply an “ordinary” computer function, the use of tokens specifies “how” details of the invention are performed or implemented. Specifying non-ordinary ways in which an invention is performed or implemented is a hallmark of a non-abstract feature as held in McRo and Morse.
It specifies the “how” to accomplish the invention.
Respectfully, a “token is tagged with a predetermined period of time” as taught, is not a technical explanation of new or improved technology, but is a statement at a high level of generality.
The Federal Circuit and the Supreme Court have held that an abstract idea applies when the claimed invention does not specify ‘how’ a result is accomplished. In McRo, the court specifically stated, “We have previously cautioned that courts “must be careful to avoid oversimplifying the claims” by looking at them generally and failing to account for the specific requirements of the claims.” McRo citing In re TLI Commc ’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016). “The abstract idea exception prevents patenting a result where “it matters not by what process or machinery the result is accomplished.” McRo v. Bandai Namco Games America, Inc. el al., slip opinion 2015-1080 (Fed. Cir. Sept. 13, 2016) quoting O’Reilly v. Morse, 56 U.S. 62, 113 (1854).
Thus, when taken in context of the claim as a whole, the “tokens” and “tokens to track transactions” the specific application is not an ordinary use and specifies par of ‘how’ a result is accomplished. Accordingly, Applicant’s specific incorporation of tokens within the complete context of the claims further adds to the non-abstractness of the claims.
Abstract elements as a whole are still abstract and do not provide a practical application.  Applicant argues that “‘how’ a result is accomplished” provides a practical application.  The additional element(s) itself must not be abstract.  Using a token to track transactions is itself abstract.  Also, there is no teaching in the disclosure of a technical explanation of a “token” or indication that it is an improvement to technology.
Further Discussion:
The improvements of claim 1 advance computer technology by programming the computer to perform new, practical functions that are neither routine nor generic:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data; 
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual from a user computing device and conduct a search based on a desired product and a desired location; 
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and 
responsive to determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.
EXAMINER’S RESPONSE:
Respectfully, the above is reciting abstract elements. Novel abstract claims are still abstract claims. See also the October 2019 Update: Subject Matter Eligibility, pg. 13, where improving a business process is not a practical application.
APPLICANT’S RESPONSE:
The Examiner states that the above is reciting abstract elements but does not explain how the Examiner came to this conclusion. As discussed above, the claim elements specify ‘how’ the invention and a result are accomplished. The elements are not ‘ordinary’ functions of a computer such as “to receive, store, or transmit data” or simply adding a computer to the claim after the fact. There is no evidence to the contrary.
Additionally, the claims are not improving a business process. The claims establish a specific technological framework and mechanism to establish a spatial and temporal links between entities and activities.
The title of Applicant’s disclosure “Website Monetization.”  
From Applicant’s specification…
“Embodiments of the present invention relate, in general, to e-commerce and particularly to monetization of website generated sales at a brick and mortar locations.” [0002]
From Applicant’s statement above…
>>”Additionally, the claims are not improving a business process. The claims establish a specific technological framework and mechanism to establish a spatial and temporal links between entities and activities.”<<
Respectfully, if Applicant has invented something else (e.g. spatial and temporal links between entities), that should be taught and claimed.  The focus of the invention as taught appears to be about e-commerce.  
Further Discussion:
The bolded elements perform new functions that establish within a predetermined geographical distance from a desired geographical location a match of an inquiry received from a user computing device with a plurality of resultant business establishments. Thus, the technology includes the dual, non-general purpose of such matching combined with geographical distance constrained by a desired geographical location. Furthermore, the technology is improved by utilizing a time-limited token to track a correlation between a physical location of business establishments associated with (i) the identified particular device matches, (ii) geographical tracking constraints with an individual associated with one of the device matches and the business establishment location, and (iii) a financial transactional identity of the individual. Furthermore, the technology combines all the intermediate operations to achieve a useful result of “determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction at the business establishment physical location of one of the resultant business establishments was by the individual, associating the transaction to the inquiry and to the business establishment profile.” Claim 11. The determination result is not merely a data processing or business result but rather relates to the matching, geographical location constraints, and time limited token correlation. Thus, the technology of the computer is improved by programming the computer by, for example, performing the functions bolded by Applicant including “associate[ing] a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual.
EXAMINER’S RESPONSE:
The above is abstract and not an improvement to technology. Using existing computer technology, even to perform new functions, is not improving computer other technology.
APPLICANT’S RESPONSE:
Respectfully, using existing pieces of technology to perform new functions or a new device, i.e. the combination of the old to produce something new, is the hallmark of almost all inventions. In the context of 35 USC § 101, eligibility revolves around whether the computer is simply used for its ordinary purpose to perform something that is otherwise abstract, such as an unapplied calculation of a mathematical formula or implementing a well-known economic process such as a financial intermediary (Alice). use of the computer the Examiner’s whether using a computer or allowing a computer to perform functions improves a computer depends on the use and functions performed by the computer. A key word identified in the MPEP §2106.05(f)(2) but missing in the Examiner’s remarks is “ordinary.” “Else of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.” MPEP §2106.05(f)(2) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept.” Id.
Further Discussion:
Furthermore, the claims are not drafted at a high level of generality and merely apply the judicial exception of organizing human behavior. “A claim ... [is] abstract and patent ineligible [if| there [was] nothing in the claim “directed to how to implement [the idea].” Finjan, Inc. V. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. Jan 10, 2018) (emphasis added). In the context of the 2019 PEG, claims that set forth how to implement an idea are not recited at a high level of generality.
Applicant appears to be arguing a claim is statutory if it recites how to implement the idea.  Respectfully, “how to” by itself has not been shown to be a practical application or significantly more.  Abstract claim element can recite how to implement an invention, yet they are still abstract.
EXAMINER’S RESPONSE:
"The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component."
Therefore, the computer hardware it recited at a high level of generality" Applicant's specification sited above support that the computer is not a particular machine (MPEP 2106.0S(b), I).
APPLICANT’S RESPONSE:
The computer hardware is recited at a high level of generality because the computer hardware is not the focus of the invention. However, the specific functions and implementations are not recited at high level of generality. Thus, when taken as a whole, the claims are directed to a specific, non-abstract, practical application.
Abstract claim elements, recited as a whole, are still abstract.  The additional element itself cannot be abstract.
Further Discussion:
The Examiner has cited paragraph 0023 of the Present Application, stating “One skilled in the relevant art will recognize that other implementation methodologies and architectures for website monetization can be successfully utilized. These implementation methodologies are known within the art and the specifics of their application within the context of the present invention will be readily apparent to one of ordinary skill in the relevant art in light of this specification without departing form the scope and spirit of the present invention.” Office Action, p. 12. “Therefore methodologies and architectures for website monetization cannot be an inventive concept if one skilled in the art can provide implementation or they are known in the art.” Id.
Applicant respectfully disagrees with the Examiner’s conclusion because “One skilled in the relevant art will recognize that other implementation methodologies and architectures for website monetization can be successfully utilized” only after reading the Present Application. There is no evidence that one of ordinary skill in the art would know how to implement the invention without reference to the Present Application.
The Examiner was just citing Applicant’s own disclosure.  Applicant’s own disclosure teaches away from use of a particular machine.  Website monetization apparently can be implemented with other methodologies and architectures.
EXAMINER’S RESPONSE:
Respectfully the invention is not about improving computer or other technology.
From Applicants disclosure ...
"Embodiments of the present invention relate in general to ecommerce and particularly to monetization of website generated sales at a brick and mortar locations." [0002], etc.
APPLICANT’S RESPONSE:
Respectfully, the invention is defined by the claims and not by general, high level statements in the Specification. A review of the claims as a whole clearly indicates that the claims recite an invention that goes beyond a computer’s ordinary capabilities, does not rely on an inventive concept through the use of a computer’s natural improvement of efficiency and speed, does not simply recite and apply an old economic or mathematical concept on a computer. The claims implement new ideas with new specific functionality that demonstrates that the claimed invention does not claim an abstract idea but rather integrates specific features of non-ordinary functions into a practical application.
Accordingly, Applicants respectfully request withdrawal of the rejection of claim 1, independent claim 16 mutatis mutandis, and claims directly or indirectly dependent thereon.
The focus of the claims and disclosure is not a new or improved technology but about website monetization (Title).  Using computer technology as claimed to implement a judicial exception has been shown to be non-statutory.  Claims in combination or as a whole, when such claims recite abstract elements, are not an additional inventive element and therefore not enough to make the claims statutory.  
An additional inventive element is itself not abstract (i.e. a judicial exception cannot provide the practical application).  There is no teaching or indication Applicant invented or improved tokens.  Using tokens for a judicial exception (tracking transaction) is itself abstract.  
Claiming how to perform an invention, by itself, does not make abstract claims statutory.  Also, this has not been shown to be a practical application or significantly more.  For example, abstract claim elements can claim how to perform an invention, yet the claims would still be non-statutory.  
Based on the above response, the rejection is respectfully maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 9-16, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 7, 9-16, and 22-24 are either directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 and method Claim 16 as the claims that represents the claimed invention for analyses.  
Claim 1 recites the limitations of:
A data system for correlating a website inquiry with a transaction at a physical location, the system comprising:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location; 
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry of an individual from a user computing device and conduct a search based on a desired product and a desired location; 
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computing device, the merchant database returns to the computer for display on display devices of a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and 
responsive to determining that both the merchant financial transaction data and the financial identity are associated with the token indicting the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

Claim 16 recites the limitations of:
A method for correlating a website inquiry with a transaction at a physical location, the method comprising:
storing on a storage medium a business establishment profile for each of a plurality of business establishments wherein each business establishment profile includes a business establishment physical location and product information for goods offered at each business establishment;
maintaining a financial database wherein said financial database includes merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
conducting on a computing device by an individual, an inquiry for goods in a desired geographic location;
returning to the computing device for display on display devices of a plurality of resultant business establishments matching the inquiry for goods within a predetermined geographical distance from the desired geographical location;
generating a token and thereafter associating the token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual, for a predetermined period of time;
comparing merchant financial transaction data for each of the plurality of resultant business establishments with the financial transactional identity associated with the individual for the predetermined period of time to determine whether both the merchant financial transaction data and the financial transaction identity are associated with the token; and
responsive to determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction at the business establishment physical location of one of the resultant business establishments was by the individual, associating the transaction to the inquiry and to the business establishment profile.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claims recite elements, highlighted in bold above, which covers performance of the limitation as commercial interactions including sales activities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The storage media, computer, and merchant portal in Claim 1 and the storage medium and computing device in Claim 16 are just applying generic computer components to the recited abstract limitations.  Therefore Claims 1 and 16 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite:  a storage media, computer, display devices, and merchant portal (Claim 1); a storage medium, computer, and display device (Claim 16).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Applicant’s specification teaches computer and merchant portal as being different computing devises devices (para. [0022]).  Also “numerous changes in the combination and arrangement of parts can be resorted to by those skilled in the art without departing from the spirit and scope of the invention.”  (see paras. [0021], [0023], and [0051]).  MPEP 2106.05(f) and 2106.05(h) show that applying a computer to abstract elements or generally linking a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.  The merchant portal is related to a business process, where such interfaces have been found to be improving a business process and not a technology (see October 2019 Update, Subject Matter Eligibility, pg. 13).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application in because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 3, 7, 9-15, and 22-24 further define the abstract idea that is present in their respective independent claims 1 and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 3, 7, 9-15, and 22-24 are directed to an abstract idea.  Thus, the claims 1-3, 7, 9-16, and 22-24 are not patent-eligible.

	
	
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112, 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Prior Art Rejections
The prior art rejection is withdrawn in the Final Rejection dated April 21, 2016 based on the claim amendments.  An updated search was conducted on 01/21/2021 but does not result in a prior art rejection at this time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693